DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/21 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 23, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims recite “maintaining…subject to one or more limitations associated with maintaining the MRB in the idle state or the inactive state”. It is unclear if the limitations are additional limitations outside of the configuration, or if they are any limitations associated with maintaining a bearer.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12-18, 20, 23-30 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lee et al (Pub No: 2019/0281651).

As to claim 1, Lee teaches a method of wireless communication performed by a user equipment (UE) (Lee, [0007], a method by a UE), comprising: 
receiving a configuration (Lee, [0007], a UE receives a configuration for a radio bearer) for a multicast/broadcast radio bearer (MRB) (Lee, [0034][0038], the bearer for a multimedia broadcast/multicast service MBMS) in a radio link control (RLC) acknowledged mode (Lee, [0041], an acknowledged RLC mode for ensure service by a radio bearer); 
entering an idle state or an inactive state after the MRB has been configured (Lee, [0075], the UE enters an INACTIVE state after configuration and bearer setup); and 
(Lee, [0077], maintaining the bearer while in the INACTIVE state according to the connection reconfiguration (limitations)).

As to claim 2, Lee teaches wherein maintaining the MRB includes storing a context associated with the MIRB in memory of the UE rather than deleting the context from memory upon entering the idle state or the inactive state (Lee, [0049][0092][0101], the bearer context is stored in the UE not the BS)

As to claim 3, Lee teaches wherein the one or more limitations apply to the MRB while the UE is in the idle state or the inactive state and do not apply to the MRB while the UE is in a connected state (Lee, [0069], in the INACTIVE state reduced power consumption for the bearer while not in the CONNECTED state).

As to claim 4, Lee teaches further comprising: exiting the idle state or the inactive state to enter a connected state; and communicating using the MRB while in the connected state using the configuration (Lee, [0069] [0074], exiting the INACTIVE state to transition to the CONNECTED state and communicating using the radio bearer setup).

As to claim 5, Lee teaches further comprising receiving one or more retransmissions via the MRB while in the idle state or the inactive state (Lee, [0079] receiving transmissions via the bearer in the INACTIVE state while data transmission is allowed).

As to claim 6, Lee teaches wherein the one or more limitations prohibit the UE from transmitting an RLC status report while the UE is in the idle state or the inactive state (Lee, [0078], data transmission not being allowed is a limitation to prohibit).

As to claim 7, Lee teaches wherein the one or more limitations cause the UE to ignore a polling request, for triggering transmission of an RLC status report, while the UIE is in the idle state or the inactive state (Lee, [0078], data transmission not being allowed is a limitation to prohibit/ignore).


As to claim 9, Lee teaches wherein the one or more limitations cause the UIE to refrain from using one or more timers while the UIE is in the idle state or the inactive state (Lee, [0078], data transmission not being allowed is a limitation to prohibit/ignore/refrain).

As to claim 12, Lee teaches a user equipment (UE) for wireless communication, comprising:
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured (Lee, Figure 2, a UE for wireless communication with processors and memory) to: 
receive a configuration (Lee, [0007], a UE receives a configuration for a radio bearer)for a multicast/broadcast radio bearer (MRB) (Lee, [0034][0038], the bearer for a multimedia broadcast/multicast service MBMS) in a radio link control (RLC) acknowledged mode (Lee, [0041], an acknowledged RLC mode for ensure service by a radio bearer); 
enter an idle state or an inactive state after the MRB has been configured (Lee, [0075], the UE enters an INACTIVE state after configuration and bearer setup); and maintain the MRB while the UE is in the idle state or the inactive state subject to one or more limitations associated with maintaining the (Lee, [0077], maintaining the bearer while in the INACTIVE state according to the connection reconfiguration (limitations)).

As to claim 13, Lee teaches wherein the memory and the one or more processors, when maintaining the MRB, are configured to store a context associated with the MRB in the memory rather than deleting the context from the memory upon entering the idle state or the inactive state (Lee, [0049][0092][0101], the bearer context is stored in the UE not the BS).

As to claim 14, Lee teaches wherein the one or more limitations apply to the MRB while the UE is in the idle state or the inactive state and do not apply to the MRB while the UE is in a connected state (Lee, [0069], in the INACTIVE state reduced power consumption for the bearer while not in the CONNECTED state).

As to claim 15, Lee teaches wherein the one or more processors are further configured to:exit the idle state or the inactive state to enter a connected state; and communicate using the MRB while in the connected state using the configuration (Lee, [0069] [0074], exiting the INACTIVE state to transition to the CONNECTED state and communicating using the radio bearer setup).

As to claim 16, Lee teaches wherein the one or more processors are further configured to receive one or more retransmissions via the MRB while in the idle state or the inactive state (Lee, [0079] receiving transmissions via the bearer in the INACTIVE state while data transmission is allowed).

As to claim 17, Lee teaches wherein the one or more limitations prohibit the UIE from transmitting an RLC status report while the UIE is in the idle state or the inactive state (Lee, [0078], data transmission not being allowed is a limitation to prohibit).

As to claim 18, Lee teaches wherein the one or more limitations cause the UIE to ignore a polling request, for triggering transmission of an RLC status report, while the UE is in the idle state or the inactive state (Lee, [0078], data transmission not being allowed is a limitation to prohibit/ignore).


As to claim 20, Lee teaches wherein the one or more limitations cause the UE to refrain from using one or more timers while the UE is in the idle state or the inactive state (Lee, [0078], data transmission not being allowed is a limitation to prohibit/ignore/refrain)..

As to claim 23, Lee teaches a method of wireless communication performed by a user equipment (UE) (Lee, [0007], a method by a UE), comprising: 
receiving a configuration (Lee, [0007], a UE receives a configuration for a radio bearer) for a multicast/broadcast radio bearer (MRB) (Lee, [0034][0038], the bearer for a multimedia broadcast/multicast service MBMS)in a radio link control (RLC) acknowledged mode (Lee, [0041], an acknowledged RLC mode for ensure service by a radio bearer); 
storing a context associated with the MRB in a memory of the UE based at least in part on the configuration (Lee, [0049][0092][0101], the bearer context is stored in the UE not the BS); 
entering an idle state or an inactive state, after the MRB has been configured and the context has been stored, without removing the context from the memory (Lee, [0075], the UE enters an INACTIVE state after configuration and bearer setup); and 
(Lee, [0077], maintaining the bearer while in the INACTIVE state according to the connection reconfiguration (limitations)).

As to claim 24, Lee teaches wherein the one or more limitations apply to the MRB while the UE is in the idle state or the inactive state and do not apply to the MRB while the UE is in a connected state (Lee, [0069], in the INACTIVE state reduced power consumption for the bearer while not in the CONNECTED state).

As to claim 25, Lee teaches wherein the one or more limitations prohibit the UE from transmitting an RLC status report while the UE is in the idle state or the inactive state (Lee, [0078], data transmission not being allowed is a limitation to prohibit).

As to claim 26, Lee teaches wherein the one or more limitations cause the UE to ignore a polling request, for triggering transmission of an RLC status report, while the UE is in the idle state or the inactive state.

As to claim 27, Lee teaches wherein the one or more limitations cause the UE to refrain from using one or more timers while the UE is in the idle state or the inactive state (Lee, [0078], data transmission not being allowed is a limitation to prohibit/ignore).

As to claim 28, Lee teaches a user equipment (UE) for wireless communication, comprising:a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured (Lee, Figure 2, a UE for wireless communication with processors and memory)to: 
receive a configuration (Lee, [0007], a UE receives a configuration for a radio bearer) for a multicast/broadcast radio bearer (MRB) (Lee, [0034][0038], the bearer for a multimedia broadcast/multicast service MBMS) in a radio link control (RLC) acknowledged mode (Lee, [0041], an acknowledged RLC mode for ensure service by a radio bearer); 
store a context associated with the MRB in the memory based at least in part on the configuration (Lee, [0049][0092][0101], the bearer context is stored in the UE not the BS); 
enter an idle state or an inactive state, after the MRB has been configured and the context has been stored, without removing the context from the memory (Lee, [0075], the UE enters an INACTIVE state after configuration and bearer setup); and 
maintain the MRB while the UE is in the idle state or the inactive state subject to one or more limitations associated with maintaining the MRB in the idle state or the inactive state based at least in part on entering the idle state or the inactive state without removing the context from the memory (Lee, [0077], maintaining the bearer while in the INACTIVE state according to the connection reconfiguration (limitations)).

As to claim 29, Lee teaches wherein the one or more limitations apply to the MRB while the UE is in the idle state or the inactive state and do not apply to the MRB while the UE is in a connected state (Lee, [0069], in the INACTIVE state reduced power consumption for the bearer while not in the CONNECTED state).

As to claim 30, Lee teaches wherein the one or more limitations prohibit the UE from transmitting an RLC status report while the UE is in the idle state or the inactive state, cause the UE to ignore a polling request for triggering transmission of an RLC status report while the UE is in the idle state or the inactive state, cause the UE to refrain from using one or more timers while the UE is in the idle state or the inactive state, or a combination thereof (Lee, [0078], data transmission not being allowed is a limitation to prohibit).

Allowable Subject Matter
Claims 8, 10-11, 19, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome any 112 rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (Pub No: 2021/0360726) [0006] [0080] [0105][0118]
Kanazawa et al (Pub No: 2010/0165905) [0106]
Vaittinen et al (Pub No: 2006/0221896) [0007]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469